Per Curiam.
The bill in this case was filed to set aside a deed made by the defendant school district to the defendant the Conference of the Church of God; the complainant claiming title to the premises by virtue of a contract entered into between certain trustees and the defendant school district. The entire property is worth about $250.
The question is one of fact. It involves no legal principle or question of interest or benefit to the profession. The learned circuit judge filed a written opinion, holding that the complainant is entitled to the specific performance of the contract between it and the defendant school district, and that the deed made by the defendant school district to the defendant the Conference of the Church of God is void. We are of the opinion that he reached the correct, equitable, and just conclusion.
The decree is affirmed, with costs.
Long, J., did not sit.